[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]TEMPORARY INJUNCTION
The plaintiff's verified compliant and application CT Page 8660 for a temporary injunction having come before the court and it appearing to the court following a hearing that a temporary injunction ought to issue, and because the plaintiff is a municipal corporation that the temporary injunction ought to issue without bond.
NOW THEREFOR, by the authority of the State of Connecticut this court commands and enjoins you, Joseph G. Bosco, John Casey, Jason's Farmington River Access Area, Inc. and Jason's River Club, and each of your agents, servants and employees, to cease and refrain forthwith from operating any tubing venture on the Farmington River in the Town of Canton until further order of the court. "Tubing Venture" shall include, but not be limited to, giving, selling or leasing inner-tubes and/or floating devices to individuals for use on the Farmington River, assisting persons in disembarking from the river, and transporting persons who have used such inner-tubes and/or floating devices on the Farmington River, where any such activities involve the use in any way of the property which is the subject of this suit.
Dated at New Britain, Connecticut, this 26th day of August, 1994
DOUGLAS S. LAVINE JUDGE, SUPERIOR COURT